DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
The Amendment filed on February 24th, 2021 has been entered. Claims 1-7 are pending in the application, with claims 1-2 and 7 amended, claims 4-6 are withdrawn. Applicant’s amendments to the Specification, Drawings, and Claims have overcome the objections and 112(f) rejections previously set forth in the Non-Final Office Action mailed October 30th, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (US 2016/0045100) hereinafter Eto in view of Kratoska et al. (US 2017/0268558).
Regarding claim 1, Eto discloses, An endoscopic treatment tool (1, Fig. 1), comprising: a sheath (11, Fig. 2) configured to be inserted into a treatment tool insertion channel (112, Fig.1) of an (100, Fig.1); a treatment portion (12, Fig.2) inserted into the sheath (11, Fig. 2), the treatment portion (12, Fig. 2) being configured to protrude and retract from a distal end of the sheath (para. [0031], Fig. 2); and a manipulation main body (20, Fig. 2) configured to manipulate the sheath (11, Fig. 10) and the treatment portion (12) (para. [0045], Fig. 10), wherein the manipulation main body (20, Fig. 2) includes: a distal end-fixing portion (40, Fig. 1) configured to be fixed to a proximal end side-opening portion (129, Fig. 1) of the treatment tool insertion channel (112. Fig. 1); an intermediate portion (22, Fig 1) connected to a proximal end of the sheath (para. [0032]), the intermediate portion (22, Fig. 1) being slidably connected to the distal end-fixing portion (40, Fig. 1), and the intermediate portion (22, Fig. 1) being configured to adjust a protruding length of the sheath from a distal end of the treatment tool insertion channel (para. [0034]) by advancing and retracting in a direction of a longitudinal axis (axis C, Fig. 2) of the sheath (11, Fig. 2) with respect to the distal end- fixing portion (40, Fig. 2); a proximal end portion (29, Fig. 2) to which a proximal end of the treatment portion (12, Fig. 2) is connected (para. [0034]), the proximal end portion (29, Fig. 2) being slidably connected to the intermediate portion (22, Fig. 2, para. [0034]), the proximal end portion (29, Fig. 2) advancing and retracting the treatment portion (12, Fig. 2) with respect to the sheath by sliding with respect to the intermediate portion (22, Fig. 2, para. [0041]); -2-a fixing member (27, Fig. 2) provided on the manipulation main body (20, Fig. 2), the fixing member (27, Fig. 2) being configured to fix a position of the intermediate portion (22. Fig. 2) with respect to the distal end-fixing portion (40, Fig. 2) in the direction of the longitudinal axis (Axis c, Fig. 2) to fix the protruding length of the sheath (11, Fig. 2) from the treatment tool insertion channel (112, Fig. 1, para. [0034]); and a support member (portion of the body that hold screw 27, See annotated figure 1) provided in the manipulation main body (20, Fig. 1), the support member  (portion of the body that hold fixing member 27, See annotated figure 1) being configured to support the fixing member (27, Fig. 2), one of the distal end-fixing portion (40, Fig. 2) and the intermediate portion (22, Fig. 2) is inserted and connected to the other thereof to partially (Axis C, Fig. 2), the support member (portion of the body that hold fixing member 27, See annotated figure 1) is (40, Fig. 2) and the intermediate portion (22, Fig. 2). 

    PNG
    media_image1.png
    671
    574
    media_image1.png
    Greyscale

Eto does not expressly disclose that the support member is configured to be rotatable around the longitudinal axis with respect to the distal end-fixing portion and the intermediate portion, and the support member is configured to fix the fixing member at an arbitrary position of the manipulation main body in a circumferential direction.  
However Kratoska teaches a member that include a captive screw to be used in the medical apparatus, in figure 3 Kratoska teaches the use of the captive screw during a surgical procedure using an endobronchical ultrasound device,  The main purpose of the screw is for selective coupling between a sheath adjuster (18) and sheath guide (17), the captive screw being mounted to the sheath adjuster (18) such that when the screw is in a loosened state, the sheath adjuster (18) and sheath guide (18) can axially and rotationally move relative to each other and when the captive screw is in a tightened state (para. [0005]), Kratoska further teaches, the support member (18, Fig. 3) is configured to be rotatable around the longitudinal axis with respect to the distal end-fixing portion (15, Fig. 3) and the intermediate portion (16, Fig. 3, para. [0035]), and the support member (18, Fig. 3) is configured to fix the fixing member (10, Fig. 3) at an arbitrary position of the manipulation main body (14, Fig. 3) in a circumferential direction (para. [0035]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the support member and fixing member (27) of Eto with the support member (18, i.e sheath adjuster) and captive screw (10, i.e. fixing portion) as taught by Kratoska, since this modification would allow the support member and fixing member of Eto to have the capability of the captive screw and the sheath adjuster, it will allow the support member to be rotatable around the longitudinal axis with respect to the distal end and the intermediate portion (para. [0005]).
The modified device of Eto in view of Kratoska will hereinafter be referred to as the modified device of Eto and Kratoska. 
Regarding claim 2, the modified device of Eto and Kratoska teaches the claimed invention as discussed above concerning claim 1, and Kratoska further teaches, the fixing member (10, Fig. 3) is a screw (para [0034], Fig. 3) which protrudes outward from the support member (18, Fig. 3) and is locked to the support member (18, Fig. 3, para.[0024]), and the fixing member (10, Fig. 3) is configured to be changeable in a protruding direction of the screw with respect to the manipulation main body (14, Fig. 3) by rotating the support member (18, Fig. 3) with respect to the manipulation main body (14, Fig. 3, para. [0035]).
Regarding claim 3, the modified device of Eto and Kratoska teaches the claimed invention as discussed above concerning claim 1, and Kratoska further teaches the distal end-fixing portion (15, Fig. 3) is slidably inserted into a large-diameter portion (proximal end of member 18, Fig. 3) located on a distal end side of the intermediate portion (16, Fig. 3), and the support member (18, Fig. 3) is engaged with the large-diameter portion (proximal end of member 18, Fig. 3) so as to be rotatable around the longitudinal axis (para. [0035]).
Regarding claim 7, Eto discloses, An endoscopic treatment tool (1, Fig. 1), comprising: a sheath (11, Fig. 2) configured to be inserted into a treatment tool insertion channel (112, Fig.1) of an endoscope (100, Fig.1); a treatment portion (12, Fig.2) inserted into the sheath(11, Fig. 2), the treatment portion (12, Fig. 2) being configured to protrude and retract from a distal end of the sheath (para. [0031], Fig. 2); and a manipulation main body (20, Fig. 2) configured to manipulate the sheath (11, Fig. 10) and the treatment portion (12) (para. [0045], Fig. 10), wherein the manipulation main body (20, Fig. 2) includes: a distal end-fixing portion (40, Fig. 1); an intermediate portion (22, Fig 1) configured to adjust a protruding length of the sheath from the distal end of the treatment tool insertion channel (para. [0034]) by advancing and retracting in a direction of a longitudinal axis (axis C, Fig. 2) of the sheath (11, Fig. 2) with respect to the distal end-fixing portion (40, Fig. 2); a proximal end portion (29, Fig. 2) configured to advance and retract the treatment portion (12, Fig. 2) with respect to the sheath by sliding against the intermediate portion (22, Fig. 2, para. [0041]); the support member (portion of the body that hold fixing member 27, See annotated figure 1) being engaged with one of the distal end-fixing portion (40, Fig. 2) and the intermediate portion (22, Fig. 2); the fixing member (27, Fig. 2) being configured to fix a position in the direction of the longitudinal axis (Axis C, Fig. 2) of the intermediate (22. Fig. 2) with respect to the distal end-fixing portion (40, Fig. 2) to fix a protruding length of the sheath (11, Fig. 2) from the treatment tool insertion channel (112, Fig. 1, para. [0034]).
Eto does not expressly disclose that a support member configured to be rotatable around the longitudinal axis with respect to the distal end-fixing portion and the intermediate portion and -6-a fixing member movably supported at an arbitrary position in a circumferential direction of the manipulation main body by the support member.
However Kratoska teaches a member that include a captive screw to be used in the medical apparatus, in figure 3 Kratoska teaches the use of the captive screw during a surgical procedure using an endobronchical ultrasound device,  The main purpose of the screw is for selective coupling between a sheath adjuster (18) and sheath guide (17), the captive screw being mounted to the sheath adjuster (18) such that when the screw is in a loosened state, the sheath adjuster (18) and sheath guide (18) can axially and rotationally move relative to each other and when the captive screw is in a tightened state the sheath adjuster (18) and sheath guide (17) are axially and rotationally fixed to each other. Captive screw is provided which is capable of repeatedly and easily being driven in and out between a first surface and a second surface of a channel in a first member to adjust longitudinal and rotation position of a first member with respect to a second member, and is prevented from fully disengaging from the first member during repositioning of the first member with respect to the second member (para. [0005]), Kratoska further teaches that a support member (18, Fig. 3) configured to be rotatable around the longitudinal axis with respect to the distal end-fixing portion (15, Fig. 3) and the intermediate portion (16, Fig. 3, para. [0035]), and -6-a fixing member (10, Fig. 3) movably supported at an arbitrary position in a circumferential direction of the manipulation main body (14, Fig. 3) by the support member (18, Fig. 3) (para. [0035]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the support member and fixing member (27) of Eto with the support (para. [0005]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR JAMAL AL KHATIB/               Examiner, Art Unit 3795                                                                                                                                                                                         
/RYAN N HENDERSON/               Primary Examiner, Art Unit 3795